Title: To James Madison from Elkanah Watson, 24 August 1802 (Abstract)
From: Watson, Elkanah
To: Madison, James


24 August 1802, Albany. Encloses a letter from Lieutenant Governor Van Rensselaer, “who has the honor of a personal acquaintance with you.” Wrote to the president on the same subject on 1 June, together with Van Rensselaer and state comptroller Jenkins, but they have had no reply. Solicits “the appointment of Consul for the Port of Nantes in behalf of my worthy friend Simon Lynch Esqr. a respectable mercht. of that City.” Transcribes an extract from his letter to the president.
“During five years I Resided in Nantes in Our Revolution,… I was Well acquainted with the father of Mr. Lynch, who was esteemed one of the Most respectable Merchants there. He was of Irish extraction, of Course the English Language is in a Manner the Mother tongue of Mr. L—altho’ born in Nantes. He has made the Tour of the United States,… has an extensive & personal Knowledge & correspondence with Our principal Merchants a’Long our Sea bord; & from my personal Knowledge of him … I am confident No person Can better Supply the Vacancy.… The last Consul Mr. Dobrée who lately died was a Guernsey Man.… I am a’ware that the Government have wisely adopted a prefference to American Characters, but … I presume the prefference alluded to, cannot in this Instance impair my hopes in favr. of Mr. L.”
Encloses a circular dated 14 June [not found] just received from Lynch that “will afford Some important commercial Information.” Quotes from a private letter from Lynch of the same date.
“I persuade myself, that my Situation will enable me to discharge the duties incumbent on that respectable Station, with all the Zeal, fidelity & attention, which the American Government has a right to expect. Since the death of the respectable Mr. Dobrée … the American Nation, has Not been represented by any One. There are Now in Port 10 or 12 Sail of Americans, & No agent to assist, dispatch & protect them.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Lynch”). 4 pp.; docketed by Jefferson. For surviving enclosure, see n. 1. Elkanah Watson (1758–1842) was a prominent Albany merchant and canal promoter. He later moved to western Massachusetts where he concentrated his energies in agricultural pursuits, among which was the establishment of the first county fair in the U.S.



   
   Jeremiah Van Rensselaer to JM, 25 Aug. 1802.


